Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Cimbala on May 3, 2022.
The application has been amended as follows: 
30.	A method for promoting ammonia metabolism in a subject in need thereof, comprising administering an effective amount of catechins to the subject, thereby increasing the subject’s hepatic urea production and decreasing the subject’s blood ammonia concentration. 

31.	The method of claim 30, wherein the subject is in need of ameliorating hyperammonemia. 

32.	The method of claim 30, wherein the subject is in need of ameliorating hepatic encephalopathy. –

33.	A method for ameliorating chronic fatigue syndrome in a subject in need thereof, comprising administering an effective amount of catechins to the subject, wherein the effective amount increases the subject’s hepatic urea production and decreases the subject’s blood ammonia concentration, thereby ameliorating the subject’s chronic fatigue syndrome, wherein the fatigue is caused by ammonia accumulation. 

34.	A method for promoting ammonia metabolism in a subject in need thereof, comprising administering an effective amounts of catechins, citrulline and arginine to the subject, wherein the effective amount increases the subject’s hepatic urea production and decreases the subject’s blood ammonia concentration, thereby promoting the subject’s ammonia metabolism. 

35.	A method for enhancing endurance in a subject in need thereof, comprising administering effective amounts of catechins, citrulline and arginine to the subject, wherein the effective amount increases the subject’s hepatic urea production and decreases the subject’s blood ammonia concentration, thereby enhancing the subject’s endurance. 

36.	A method for anti-fatigue in a subject in need thereof, comprising administering effective amounts of catechins, citrulline and  arginine to the subject, wherein the effective amount increases the subject’s hepatic urea production and decreases the subject’s blood ammonia concentration, thereby having an anti-fatigue effect in the subject. 

37.	The method according to claim 34, wherein the mass ratio of the catechins to the total amount of citrulline and arginine is from 1:0.1 to 1:10. 

38.	The method according to claim 34, wherein the mass ratio of citrulline to arginine is from 1:0.5 to 1:2. 

39.	The method according to claim 35, wherein the mass ratio of the amount of catechins to the total amount of citrulline and arginine is from 1:0.1 to 1:10. 

40.	The method according to claim 35, wherein the mass ratio of citrulline to arginine is from 1:0.5 to 1:2. 

41.	The method according to claim 36, wherein the mass ratio of the amount of catechins to the total amount of citrulline and arginine is from 1:0.1 to 1:10. 


42.	The method according to claim 36, wherein the mass ratio of citrulline to arginine is from 1:0.5 to 1:2. 

43.	The method according to claim 37, wherein the mass ratio of citrulline to arginine is from 1:0.5 to 1:2.

44. 	The method according to claim 39, wherein the mass ratio of citrulline to arginine is from 1:0.5 to 1:2. 

45.	The method according to claim 41, wherein the mass ratio of citrulline to arginine is from 1:0.5 to 1:2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625